OFFICE OF
                                                                              APPELLATE COURTS

                                   STATE OF MINNESOTA                              MAY 11 2015

                                    IN SUPREME COURT
                                                                                  FILED
                                           A13-0519

In re Petition for Disciplinary Action against
Randall D.B. Tigue, a Minnesota Attorney,
Registration No. 110000.

                                           ORDER

          By order filed on April 15, 2015, we indefinitely suspended respondent Randall D.

B. Tigue based on his failure to provide proof of his successful completion of the

professional responsibility portion of the state bar examination. Respondent has filed an

affidavit stating that he has fully complied with the terms of the suspension order,

including successful completion of the professional responsibility portion of the state bar

examination. The Director has no objection to respondent's reinstatement to the practice

of law.

          Based upon all the files, records, and proceedings herein,

          IT IS HEREBY ORDERED that respondent Randall D. B. Tigue is reinstated to

the practice of law effective as of the date of the filing of this order and is placed on

probation until April 28, 2016, subject to the conditions imposed by our April 28, 2014,

order. See In re Tigue, 845 N.W.2d 761, 762 (Minn. 2014) (order).

          Dated: May 11,2015                        BY THE COURT:




                                                    Alan C. Page
                                                    Associate Justice